Citation Nr: 0730874	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her father, daughter, and a physician/Congressman.




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.  The veteran died in August 2002.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In April 2007, the appellant, her father, daughter, and a 
physician/Congressman testified before the undersigned Acting 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the appellant submitted additional evidence, along 
with a waiver of initial RO consideration.  


FINDINGS OF FACT 

1.  The Certificate of Death reflects that the veteran died 
in August 2002 and lists the immediate cause of death as 
metastatic esophageal cancer.  An amended death certificate 
shows that the immediate cause of death was "esophageal 
cancer caused by exposure to Agent Orange in Vietnam in 1966 
and 1967."

2.  During his lifetime, the veteran was service connected 
for:  proctitis (30 percent); scars of the left shoulder and 
scapular region, post-operative cysts (noncompensable); and 
malaria (noncompensable).  

3.  The veteran served in the Republic of Vietnam.

4.  The preponderance of the competent evidence relates the 
veteran's cause of death, esophageal cancer, to in-service 
Agent Orange exposure.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, the 
veteran's death is directly related to in-service exposure to 
Agent Orange.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
this claim.  This is so because the Board is taking action 
favorable by granting the appellant's service connection 
claim for the cause of the veteran's death.  See 
Dingess/Hartman v. Nicholson, 9 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2007) (harmless error).


II.  Factual Background

Service medical records are negative for esophageal cancer.  
Service medical records reflect that the veteran was treated 
for abdominal cramps and diarrhea while in Vietnam in 
February 1968.  He was admitted to a VA hospital from April 
1968 to May 1968 due to bloody diarrhea.  Diagnoses were 
acute nonspecific proctitis and malaria.  VA examination 
report dated in July 1968 reflects the same diagnoses.

Private treatment records beginning in 1973 show treatment 
for multiple colon polyps with a history of chronic 
ulcerative colitis.

In December 2000, the veteran was diagnosed with esophageal 
cancer.  

The veteran died in August 2002.  The immediate cause of 
death was metastatic esophageal cancer.  An amended death 
certificate reflects that the immediate cause of death was 
esophageal cancer caused by exposure to Agent Orange in 
Vietnam in 1966 and 1967.  

In support of her claim, the appellant submitted buddy 
statements to the effect that the veteran's unit was exposed 
to Agent Orange while serving in Vietnam.

The appellant also submitted an excerpt from a VA report 
regarding associations between adverse health effects and 
exposure to Agent Orange.  The writer stated that "I am most 
comfortable in concluding that it is at least as likely as 
not that liver cancer, nasal/pharyngeal/esophageal 
cancers...are service connected." 

The veteran's private physician for more than twenty years, 
Donn D. Fuhrmann, M.D., provided numerous letters dated in 
January 2003, September 2003, January 2004, July 2004, and 
June 2006.  Dr. Fuhrmann diagnosed the veteran with 
esophageal cancer in December 2000.  In his opinion, to a 
reasonable degree of medical certainty, Dr. Fuhrmann opined 
that it is much more likely than not, that Agent Orange 
exposure was the root cause of the veteran's chronic 
gastrointestinal difficulties, which directly lead to his 
untimely demise due to metastatic cancer.  Such physician 
further stated that it is highly likely, nearly a certainty 
that the veteran's adenocarcinoma which involved both the 
esophagus and stomach was due to the chronic inflammation of 
his gastrointestinal tract resulting from exposure to 
carcinogenic chemical agents during his service in Vietnam.  
Dr. Fuhrmann noted that esophageal cancer is not a common 
disease, and that the veteran was not in a high risk group 
for esophageal cancer due to his personal behavior or 
activities.  While adenocarcinomas of the esophageal/gastric 
junction are known to be associated with reflux 
symptomatology, Dr. Fuhrmann explained that the veteran did 
not have a history of reflux symptoms, nor did he use tobacco 
product, alcohol, or agents recognized to significantly 
increase the risk of developing esophageal cancer.  It was 
also noted that the veteran's occupation and leisure 
activities did not involve exposure to hazardous or 
carcinogenic materials.  

The appellant also submitted a January 2004 letter from 
another private physician, Karen M. Gremminger, M.D., who 
indicated that she treated the veteran for his esophageal 
cancer from December 2001 until his death.  Dr. Gremminger 
noted that the veteran's esophageal cancer was atypical, as 
he had no history of alcohol or tobacco abuse, and no history 
of reflux symptomatology.   Dr. Gremminger opined that the 
veteran's exposure to Agent Orange during service was the 
clear cause of his malignancies of the upper aero-digestive 
tract, and concluded that the veteran's unusual carcinoma is 
likely related to his in-service exposure.  

The appellant also submitted a copy of an April 2005 email 
from a Cornell University professor to a widow whose husband, 
also a veteran, died of esophageal cancer.  The professor, an 
environmental toxicologist with forty-one years of 
experience, has researched whether esophageal cancer in 
Vietnam veterans is caused by Agent Orange exposure.  The 
professor suggests that there is a link between esophageal 
cancer and Agent Orange exposure in Vietnam.

In March 2005, the RO referred this case for a VA advisory 
opinion with respect to the issue of whether the veteran's 
esophageal cancer was related to his service- connected 
proctitis and related gastrointestinal tract problems.  In 
the same month, the Chief Public Health and Environmental 
Hazards Officer indicated that the report released by the 
Institute of Medicine, National Academy of Sciences (NAS) 
with regard to the herbicide use in Vietnam reflected that 
there was limited/suggestive evidence of no association 
between exposure to herbicides and gastrointestinal cancers.  
At that time, the officer was unable to comment on the 
likelihood that the veteran's esophageal cancer was related 
to his proctitis and related gastrointestinal tract problems, 
and suggested referral to a gastroenterologist for an 
opinion.  

In May 2005, the RO referred this case to a VA 
gastroenterologist for an opinion.  The VA physician noted 
that the veteran had been diagnosed with malaria while on 
active duty and then with ulcerative colitis, and more 
specifically proctitis.  It was also noted that the veteran 
then underwent partial resection and was followed for colonic 
polyps.  The gastroenterologist stated that there is no 
association amongst any of the veteran's in-service 
treatments and human esophageal carcinoma.  In addition, the 
gastroenterologist stated that his research on proctitis did 
not reveal that there is a proven genetic predisposition 
amongst the above-mentioned conditions.  It was observed that 
the veteran did not have a long-standing diagnosis of reflux, 
and that approximately 50 percent of patients with reflux are 
asymptomatic.  Thus, the gastroenterologist stated that it is 
possible that the asymptomatic patients are predisposing 
themselves to esophageal adenocarinoma without their 
knowledge.  Ultimately, the VA May 2005 VA gastroenterologist 
concluded that, after a review of the claims folder and 
thorough research on the subject, the veteran's esophageal 
cancer was not related to his military service, a service-
connected disability, or any treatment incurred therein.  

During the appellant's personal hearing in April 2007, Steven 
L. Kagen, a physician, Board-certified in internal medicine, 
allergies, and diagnostic laboratory immunology testified.  
Dr. Kagen is also a U.S. Congressman.  Dr. Kagen indicated 
that he had an opportunity to review the claims folder, and 
concluded that, in his opinion as a medical doctor, there is 
doubt that the veteran's esophageal cancer was related to 
Agent Orange exposure.


III.  Legal Criteria

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
is presumed to be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of the disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 
3.309(e) (2007).  In this context, the term "herbicide agent" 
is defined as a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  38 
C.F.R. § 3.307(a)(6)(i) 
(2006).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. § 
3.307(a)(6)(iii).  Under current regulation, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


IV.  Analysis

In this case, the veteran died in August 2002 as a result of 
metastatic esophageal cancer.  At the time of his death, the 
veteran was service-connected for proctitis (30 percent); 
scars of the left shoulder and scapular region, post-
operative cysts (noncompensable); and malaria 
(noncompensable).   

The appellant contends that the veteran's fatal esophageal 
cancer is related to in-service exposure to Agent Orange.  
The veteran's service medical records confirm that he had 
Vietnam service, thus, he is afforded the presumption of 
Agent Orange exposure while serving in Vietnam.  However, the 
Board notes that the veteran's esophageal cancer is not 
recognized by the Secretary as warranting a presumption of 
service connection.  38 C.F.R. § 3.309(e).  In this regard, 
the Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disabilities not listed 
in 38 C.F.R. § 3.309(e).  The National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of any other disabilities.  See 
Notice, 67 Fed. Reg. 42600 (2002).

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

On a direct basis, the appellant has submitted opinions from 
three physicians (Dr. Furhmann, Dr. Gremminger, and Dr. 
Kagen) linking the veteran's esophageal cancer to Agent 
Orange exposure in service.  To the contrary, a May 2005 VA 
gastroenterologist opined that there is no relationship 
between the veteran's esophageal cancer and any incident in 
service, to include Agent Orange exposure.  On review, the 
Board finds that resolving any doubt in the appellant's 
favor, the competent evidence is favorable to her claim.  In 
this regard, the Board finds that the collective objective 
opinions and testimony provided by Dr. Furhmann, the 
veteran's physician for more than twenty years; Dr. 
Gremminger, the private physician who treated the veteran's 
esophageal cancer; and Dr. Kagen, the physician who presented 
testimony, relating the veteran's fatal esophageal cancer to 
in-service Agent Orange exposure outweigh the unfavorable 
opinion provided by the May 2005 VA gastroenterologist.  
Thus, the Board concludes that service connection for the 
cause of the veteran's death is warranted on a direct basis.  
See 38 C.F.R. § 3.303 (2007).  

ORDER

Service connection for the cause of the veteran's death is 
granted.

__________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


